UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6478


ROBERT PEOPLES,

                  Plaintiff - Appellant,

          v.

KARL VONMUTIUS, Sargeant, Lieber Correctional Institution;
D. NUNNALLY, Captain, Lieber Correctional Institute; KEVIN
WILLIAMS, Officer, Liber Correctional Institute; URIEL
PALMER, Officer, Lieber Correctional Institute; OFFICER COX;
MARK SELBY, Officer, Lieber Correctional Institute; ALBERT
SMITH, Corporal, Lieber Correctional Institute; DENISE
NORWOOD, Nurse, Lieber Correctional Institute; WILLIAM
BRIGHTHART, Captain, Lieber Correctional Institute,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (1:08-cv-03977-CMC-BHH)


Submitted:   August 26, 2010                 Decided:   September 2, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Peoples, Appellant Pro Se.    Andrew Todd Darwin, Ginger
Goforth, HOLCOMBE, BOMAR, GUNN & BRADFORD, PA, Spatanburg, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Robert Peoples seeks to appeal the magistrate judge’s

nondispositive orders entered on February 18, 2010, and February

25, 2010.        This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral       orders,   28    U.S.C.    § 1292   (2006);   Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The orders Peoples seeks to appeal are neither final

orders     nor     appealable      interlocutory      or    collateral       orders.

Accordingly, we dismiss the appeal for lack of jurisdiction.

Peoples’    motion     for      appointment    of   counsel   is     denied.       We

dispense     with    oral       argument    because   the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           DISMISSED




                                           3